Citation Nr: 0306788	
Decision Date: 04/08/03    Archive Date: 04/14/03

DOCKET NO.  02-04 681	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUE

Entitlement to accrued benefits.  

(The issues of entitlement to service connection for the 
cause of the veteran's death and entitlement to Survivors' 
and Dependents' Educational Assistance under chapter 35, 
United States Code, will be addressed in a separate decision, 
following additional evidentiary development.)  



REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

W. R. Harryman, Counsel


INTRODUCTION

The veteran had periods of active duty from December 1959 to 
November 1962 and from August 1966 to August 1969.  A portion 
of the veteran's service was in the Republic of Vietnam.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2001 decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Reno, 
Nevada, that denied service connection for the cause of the 
veteran's death, entitlement to accrued benefits, and 
entitlement to Survivors' and Dependents' Educational 
Assistance under chapter 35, United States Code.  


FINDINGS OF FACT

1.  The veteran died in September 2000.  

2.  No periodic monetary benefits, based on a claim that 
remained pending at the veteran's death, were due and unpaid 
when he died.  


CONCLUSION OF LAW

No accrued benefits are payable.  38 U.S.C.A. § 5107, 5121 
(West 1991 & Supp. 2002); 38 C.F.R. § 3.1000 (2002).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Preliminary Matters

The Board observes that recently enacted legislation has 
eliminated the requirement for a well-grounded claim, 
enhanced VA's duty to assist a claimant in developing facts 
pertinent to her claim, and expanded on VA's duty to notify 
the claimant and her representative, if any, concerning 
certain aspects of claim development.  See Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (2000) (codified as amended at 38 U.S.C.A. § 5100 et 
seq. (West Supp. 2002)).  In addition, VA recently 
promulgated regulations that implement the statutory changes 
effected by the VCAA.  See 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a) (2002).  

VA must notify the claimant of evidence and information 
necessary to substantiate her claim and inform her whether 
she or VA bears the burden of producing or obtaining that 
evidence or information.  38 U.S.C.A. § 5103(a) (West Supp. 
2002); 38 C.F.R. § 3.159(b) (2002); Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  

Review of the claims folder reveals compliance with the new 
statutory and regulatory provisions.  That is, by way of the 
May 2001 rating decision and April 2002 statement of the 
case, the claimant and her representative were apprised of 
the applicable law and regulations and given notice as to the 
evidence needed to substantiate her claims.  The April 2002 
statement of the case clearly informed the appellant that 
what was needed to substantiate her claim was evidence 
showing that there was a claim pending at the time of the 
veteran's death and that monetary benefits remained due and 
unpaid at his death.  

With respect to the duty to assist, review of the claims 
folder reveals that the RO secured service medical records, 
VA medical records, and relevant VA examinations.  The Board 
notes that, at a personal hearing that was conducted before 
the undersigned Member of the Board in September 2002, the 
veteran's representative requested additional evidentiary 
development in conjunction with the appellant's claim.  As 
will be discussed in detail below, the Board finds that the 
evidence in this case is sufficient to render a 
determination, such that additional evidentiary development 
is not needed.  

Finally, the Board finds that the appellant has had ample 
opportunity to present evidence and argument in support of 
her appeals.  Therefore, there is no indication that the 
Board's present review of the claim will result in any 
prejudice to the appellant.  Bernard v. Brown, 4 Vet. 
App. 384, 392-94 (1993).  

Analysis

The record shows that the veteran died in September 2000.  

Upon the death of a veteran, periodic monetary benefits to 
which he or she was entitled at his or her death under 
existing ratings or decisions, or those based on evidence in 
the file at date of death, and due and unpaid for a period 
not to exceed 2 years prior to the last date of entitlement, 
will be paid to the living person first listed as follows: 


(i) His or her spouse; 
(ii) His or her children (in equal shares); 
(iii) His or her dependent parents (in equal shares) or 
the surviving parent.

In all other cases, only so much of the accrued benefits may 
be paid as may be necessary to reimburse the person who bore 
the expense of last sickness and burial.   

38 U.S.C.A. § 5121; 38 C.F.R. § 3.1000.  

The record does not reflect that the veteran had filed a 
formal claim for any periodic monetary VA benefit that had 
not been finally adjudicated prior to his death.  However, at 
the appellant's personal hearing in September 2002, her 
representative alleged that the veteran may have previously 
filed an informal claim on which the RO had not acted.  In 
this regard, the representative argued that the records of 
the veteran's Social Security disability application should 
be obtained and reviewed to determine whether anything 
contained in those records might be construed as an informal 
claim for disability compensation under the provisions of 
38 U.S.C.A. § 1151 for nerve damage resulting from VA surgery 
on his right arm in the early 1990s.  The record does not 
reflect that the veteran filed a formal claim for § 1151 
benefits.  

First, the Board would point out that the law and regulations 
require that only evidence in the file at the date of death 
may be used to determine entitlement to accrued benefits.  
Thus, the only additional evidence that could possibly be 
obtained in conjunction with the appellant's accrued benefits 
claim are VA records that are deemed to be in constructive 
possession of the RO.  However, the record contains 
considerable records of the veteran's medical treatment, 
dated from 1990 through September 2000, primarily at VA 
facilities, but including his final hospitalization at a 
private hospital in September 2000.  The record does not 
indicate that there are any relevant VA treatment reports 
that are not already of record, nor has the appellant 
identified any such records.  

In support of his contention, the representative has also 
pointed to 38 C.F.R. § 3.157, which provides that a report of 
examination or hospitalization will be accepted as an 
informal claim for VA benefits.  However, whether or not the 
veteran may have been able to assert a viable claim for 
compensation benefits pursuant to 38 U.S.C.A. § 1151 
resulting from his VA surgery in the early 1990s, the records 
of treatment, by themselves, cannot be used to form a basis 
for an original claim for such benefits.  The heading for 
§ 3.157 clearly states that that section pertains only to 
claims for increased ratings or to applications to reopen 
previously denied claims.  In this case, the veteran's 
entitlement to compensation under the provisions of § 1151 
has never been considered.  Therefore, the mere presence of 
those reports in the record cannot be considered as an 
informal claim for § 1151 benefits.  

Nevertheless, 38 C.F.R. § 3.155 pertains generally to 
informal claims and states that 

any communication or action, indicating an intent 
to apply for one or more benefits under the laws 
administered by the Department of Veterans Affairs, 
from a claimant, his or her duly authorized 
representative, a Member of Congress, or some 
person acting as next friend of a claimant who is 
not sui juris may be considered an informal claim.  

Considerable VA treatment records are of record, covering the 
period from 1990 until the veteran's death in September 2000.  
Whether or not a VA health care provider might fit one of the 
categories of persons listed in § 3.155 who may submit an 
informal claim on behalf of a veteran, the Board is unable to 
identify any report in those records where it is noted that 
the veteran intended to file a claim for VA benefits on 
account of his right arm surgery.  Accordingly, the Board 
finds that the record does not reflect any communication that 
might be construed as an informal claim for § 1151 benefits.  
As stated above, the record likewise does not show that the 
veteran filed a formal claim for § 1151 benefits at any time.  

Finally, the Board concludes that the veteran did not have 
any claim for periodic monetary VA benefits pending when he 
died.  Therefore, no monetary benefits remained due and 
payable at his death.  (The Board notes that the veteran was 
receiving VA disability compensation benefits prior to his 
death and that the RO determined that the appellant was 
entitled to payment of those benefits for the month in which 
he died; she was paid those benefits.)  In the absence of 
such unpaid benefits, the appellant's claim for accrued 
benefits must fail.  

In determining whether a claimed benefit is warranted, VA 
must determine whether the evidence supports the claim or is 
in relative equipoise, with the appellant prevailing in 
either event, or whether the preponderance of the evidence is 
against the claim, in which case the claim is denied.  
38 U.S.C.A. § 5107(b).  In this case, the Board finds that 
the preponderance of the evidence is against the appellant's 
claim and that, therefore, the provisions of § 5107(b) are 
not applicable.  


ORDER

The claim for accrued benefits is denied.  


		
	V. L. JORDAN
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

